internal_revenue_service number info release date index number --------------------------------------- ------------------------ ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc psi genin-123504-04 date date this is in response to a letter dated ------------------ submitted on behalf of in re ---------------------------------------------------------------------- ---------------------------------------------- request to revoke sec_179 election taxable_year dear ------------------------------- taxpayers husband and wife to the commissioner of internal revenue requesting permission to revoke the dollar_figure election made under sec_179 of the internal_revenue_code on the wife’s separately filed individual federal_income_tax return we apologize for the delay in our response to you on this matter in order for us to respond to your specific request you must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2006_1 2006_1_irb_1 a copy of selected sections of revproc_2006_1 has been enclosed for your reference we hope that you find the following general information to be helpful for purpose of this general information_letter that the election of joint filing_status by amended_return for is valid the wife’s original return included an election to expense dollar_figure under sec_179 of the code which was one half of the maximum sec_179 dollar limitation for under sec_179 taxpayers could have elected to allocate percent of dollar_figure of sec_179 property costs to the wife however the tax_return software used to prepare their original returns automatically limited the wife’s sec_179 deduction to dollar_figure percent of the sec_179 dollar limitation the husband did not claim any sec_179 expense on his original return taxpayers originally filed their tax returns separately we have assumed we are enclosing a copy of sec_179 of the code and the regulations under for purposes of sec_179 of the code and sec_1_179-2 of the genin-123504-04 that section you may find sec_179 of particular interest under sec_179 an election made under sec_179 with respect to a taxable_year beginning before and any specification contained in any such election may not be revoked except with the consent of the commissioner such consent to revoke an election under sec_179 however will be granted only in extraordinary circumstances emphasis added see sec_1_179-5 of the income_tax regulations regulations the maximum dollar imitation for taxable years beginning in was dollar_figure sec_1_179-2 provides rules for determining the amount of the dollar limitation under sec_1_179-5 for joint returns and sec_1_179-2 provides rules for determining the amount of the dollar limitation under sec_1_179-5 for married individuals filing separately sec_1_179-2 joint returns states the following i in general a husband and wife who file a joint income_tax return under sec_6013 are treated as one taxpayer in determining the amount of the dollar limitation under paragraph b of this section regardless of which spouse purchased the property placed it in service ii joint returns filed after separate returns in the case of a husband and wife who elect under sec_6013 to file a joint income_tax return for a taxable_year after the time prescribed by law for filing the return for such taxable_year has expired the dollar limitation under paragraph b of this section is the lesser_of - a the dollar limitation as determined under paragraph b i of this section or b the aggregate cost of sec_179 property elected to be expensed by the husband and wife on their separate returns sec_1_179-2 married individuals filing separately states the following i in general in the case of an individual who is married but files a separate_income tax_return for a taxable_year the dollar limitation of this paragraph b for such taxable_year is the amount that would be determined under paragraph b i of this section if the individual filed a joint income_tax return under sec_6013 multiplied by either the percentage elected by the individual under this paragraph b or percent the election in the preceding sentence is made in accordance with the requirements of sec_179 and sec_1_179-5 however the amount determined under paragraph b i of this section must be multiplied by percent if either the individual or the individual’s spouse does not elect a percentage under this paragraph b or the sum we note that by deducting dollar_figure under sec_179 of the code the wife genin-123504-04 of the percentages elected by the individual and the individual’s spouse does not equal percent for purposes of this paragraph b marital status is determined under sec_7703 and the regulations under that section elected to expense dollar_figure for sec_1_179-2 limits the sec_179 dollar limitation for taxpayer’s joint_return to dollar_figure because literally this was aggregate of the amounts elected to be expense by the husband and the wife on their separate returns any sec_179 deduction is based on an election to expense the cost of the property under sec_179 and not just an election of a percentage by husband and wife under sec_1_179-2 the husband and the wife may not deduct more than dollar_figure on a joint_return unless they obtain permission to revoke the sec_179 election of the dollar_figure amount for the election of the amount of a deduction under sec_179 could only be revoked with the consent of the commissioner which is granted only in extraordinary circumstances if taxpayers wish to file a request for permission to revoke the election of the dollar_figure amount and elect to deduct dollar_figure taxpayers must file a request for a letter_ruling revproc_2006_1 provides the general procedures the internal_revenue_service follows in issuing private letter rulings and the related instructions for the submission of private_letter_ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for private letter rulings under sec_15 of revproc_2004_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings however there is a reduced fee of dollar_figure for a request involving a business tax issue from a person with a gross_income of less than dollar_figure and a reduced fee of dollar_figure for a request involving a business-related tax issue from a person with a gross_income of less than dollar_figure million and more than dollar_figure see appendix a of revproc_2006_1 if you should decide to request a private_letter_ruling section dollar_figure of revproc_2006_1 provides information as to where to send the request also as we have noted above section of revproc_2006_1 provides general instructions for requesting a private_letter_ruling intended for informational purposes only and does not constitute a ruling see sections dollar_figure and dollar_figure of revproc_2006_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at ----- ------------- this letter has called your attention to certain general principles of tax law it is in accordance with the power_of_attorney on file with this office a copy of this genin-123504-04 letter is being sent to your authorized representative sincerely yours charles b ramsey charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries enclosures
